department of the treasury washington dc third party communication none date of communication not applicable_person to contact id no telephone number refer reply to cc tege eb qp1 plr-t-1 date may internal_revenue_service number release date index number in re 4980f excise_tax waiver company plan x plany administrator dear this is in response to your request dated date as amended on date in which you request a private_letter_ruling to waive the excise_tax under 4980f of the internal_revenue_code code as it applies to plan x and plan y the following facts and representations have been submitted under penalty of perjury in support of the ruling requested company is in the business of manufacturing it sponsors plan x and plan y both of which are money purchase pension plans intended to be qualified under sec_401 a of the code on date company amended plan x and plan y to modify the employer_contribution rate for each plan effective date each amendment resulted in a reduction in the rate of future employer contributions for most active participants in plan x and all active participants in plan y company worked with administrator the plans' asset custodian and plan_administrator to assist with compliance with all notice requirements and communication of the amendments to the plans to the affected participants including the drafting of a notice of modification to benefit accruals a h notice administrator offers specialized retirement_plan services asset management and banking services and customized plan administration to retirement_plan sponsors on date company finalized a package of participant communications which included h notices to be distributed at meetings to affected participants plr-t-103102-15 company held face-to-face meetings on three different days with the affected participants to discuss the amendments to plan x and plan y and to distribute the h notices company's ceo participated in all three meetings on date the participant communications package and h notice were sent via first class mail to the nine participants who were not able to attend either of the meetings on date as part of a potential purchase of company company's counsel requested copies of any communications and h notices sent to participants from the company on date company's ceo was advised by its benefits counsel and counsel for the prospective buyer of company that the h notices previously submitted to the affected participants were insufficient as they did not satisfy the content requirements for such notices the notices did not compare the amounts to be allocated in the future to participant accounts under the terms of the plan as amended with the amounts to be allocated in the future to participant accounts under the terms of the plan prior to the amendment company's counsel advised that a new notice be sent to those who received the previous notice as soon as administratively feasible new h notices were prepared for plan x and plan y and delivered to company on date and the new notices were hand delivered to of the participants who received the original h notices on august and the company sent the new notices to the remaining participants via registered mail on date on date company sent notices to the last known addresses of two deceased participants who received the original h notices based on the facts and representations stated above company requests a ruling that the tax imposed under sec_4980f of the code be waived under the provisions of sec_4980f with respect to company's failure to provide a complete section h notice to participants with respect to the amendments reducing employer contributions under the plan x and plan y sec_4980f of the code applies to plan amendments taking effect on or after date sec_4980f of the code imposes a tax on the failure of any applicable_pension_plan to meet the requirements of sec_4980f with respect to any applicable_individual sec_4980f of the code states that the amount of the tax imposed by subsection a shall be dollar_figure for each day of noncompliance sec_4980f of the code provides that in the case of a failure that is due to reasonable_cause and not to willful neglect the secretary may waive part or all of the plr-t-103102-15 tax imposed by sec_4980f to the extent that the payment of such tax would be excessive or otherwise inequitable relative to the failure involved sec_4980f of the code provides that if an applicable_pension_plan is amended to provide for a significant reduction in the rate of future accrual the plan_administrator shall provide the notice described in paragraph to each applicable_individual sec_4980f of the code provides that the notice required by code sec_4980f must be written in a manner calculated to be understood by the average plan participant and shall provide sufficient information as determined in accordance with regulations prescribed by the secretary to allow applicable individuals to understand the effect of the plan amendment sec_4980f of the code defines an applicable_pension_plan as any defined_benefit_plan described in sec_401 a of the code which includes a_trust exempt from tax under sec_501 a or an individual_account_plan which is subject_to the funding standards of sec_412 of the code based on the facts provided plan x and plan yare applicable pension plans for the purposes of sec_4980f of the code further the facts indicate that company acted reasonably when it provided h notices to affected employees and the cause of the failure was due to reasonable_cause and not to willful neglect in this case company took reasonable actions by consulting with its plan_administrator a financial_institution that provided financial and retirement_plan administration services as part of its business the company relied on the plan administrator's advice and its drafting of the original notices prior to the amendments of plan x and plan y taking effect company then hand delivered the notice to most of the affected employees at three meetings where company's ceo gave a presentation that notified the participants of the amendments to the plans at the meetings the participants were able to ask questions and they had an opportunity to discuss the amendments to the plans company also mailed the notices to those participants that were not able to attend any of the three meetings when company's ceo was advised by its counsel that the notices originally provided to affected participants were insufficient and did not provide clear guidance to participants as to how to determine a participant's benefit_accrual prior to and after the effective date of the amendment new h notices were drafted and delivered to the participants who received the original notice as soon as administratively feasible all revised h notices were sent within three weeks after the ceo learned of the deficiency company was not aware of any deficiencies in the original notices until its counsel made the ceo aware of them plr-t-103102-15 thus with respect to your ruling_request the excise_tax under sec_4980f of the code as it applies to plan x and plan y is waived pursuant to sec_4980f except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely william b hulteng acting branch chief qualified_plans branch tax exempt government entities cc
